Name: Commission Regulation (EEC) No 1887/86 of 18 June 1986 amending Annex IV to Regulation (EEC) No 3433/81 laying down detailed rules for the application of Regulation (EEC) No 1796/81 as regards imports of preserved cultivated mushrooms originating in non-member countries
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  agricultural activity
 Date Published: nan

 19 . 6 . 86 Official Journal of the European Communities No L 163/ 17 COMMISSION REGULATION (EEC) No 1887/86 of 18 June 1986 amending Annex IV to Regulation (EEC) No 3433/81 laying down detailed rules for the application of Regulation (EEC) No 1796/81 as regards imports of preserved cultivated mushrooms originating in non-member countries has appointed a new competent authority in this field ; whereas the Annex should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 \ Annex IV to Regulation (EEC) No 3433/81 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1838/86 (2), Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 6 thereof, Whereas Article 4 ( 1 ) of Commission Regulation (EEC) No 3433/81 (4), as last amended by Regulation (EEC) No 3294/85 (*), lays down that the entry into free circulation of the quantities of mushrooms originating in the People's Republic of China, South Korea and Taiwan shall be subject to the production of a certificate to be issued by the competent authorities listed in Annex IV to the Regulation ; whereas the People's Republic of China This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 June 1986. For the Commission Frans ANDRIESSEN Vice -Presiden t (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 159, 14. 6 . 1986, p. 1 . (3) OJ No L 183, 4 . 7. 1981 , p. 1 . (*) OJ No L 346, 2. 12 . 1981 , p. 5 . ft OJ No L 316, 27 . 11 . 1985, p. 23 . No L 163/ 18 Official Journal of the European Communities 19 . 6 . 86 ANNEX ANNEX IV The competent authorities referred to in Article 4 of this Regulation are as follows : For the People's Republic of China :  Shanghai Foreign Economic Relations and Trade Commission  Fujian Foreign Trade Bureau  Guangxi Foreign Trade Bureau  Zhejiang Foreign Trade Bureau  Jiangsu Foreign Trade Bureau  Sichun Foreign Trade Bureau  Chongqing Foreign Trade Bureau  Anhui Foreign Trade Bureau  Guangdong Foreign Economic Relations and Trade Commission For South Korea : Korea Canned Goods Export Association For Taiwan : Taiwan Mushroom Packers United Export Corporation .'